DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus et al. (US 2003/0004561 A1) in view of Gunderson (US 2007/0208350 A1).
Regarding claim 1, Bigus discloses a stent delivery system (system 10), comprising: an inner shaft (elongated shaft 24) having a stent receiving region (portion of 24 in which interventional device 36 resides; Fig. 1); a deployment sheath (tubular member 48) disposed about the inner shaft (Fig. 1), the deployment sheath being designed to shift between a delivery configuration (Fig. 1) where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration (Figs. 3, 4) where the deployment sheath is proximally shifted relative to the stent receiving region (Fig. 4); and a reconstraining member (retention member 42) having a first end secured to a surface of the deployment sheath (at proximal portion of the retention member 44) adjacent to a distal end of the deployment sheath (Figs. 1-4) and a free terminal end (end 46) free from fixed attachment to any other component of the stent delivery system (as the proximal end 46 is free floating i.e. not permanently bonded to any structure; [0025]), the reconstraining member (42) being configured to allow a stent (stent 36) to expand while the deployment sheath is shifted toward the deployment configuration (as the outer sheath 48 is shifted proximally, the retention member/inner sheath 42 is also shifted proximally allowing the stent to expand; Fig. 2; the proximal retraction of the inner sheath 42 results in a peeling motion away from the self expandable stent 36, allowing the stent to gradually expand to its unconstrained diameter, this tapering transition results in a more gentle deployment of the stent 36; [0026]; [0029]).
Bigus fails to disclose wherein the first end is secured to an inner surface of the deployment sheath.
However, Gunderson teaches a stent delivery system (Fig. 1) comprising an inner shaft (inner member 36) having a stent receiving region (portion of 36 which holds stent 38; Fig. 1); a deployment sheath (middle member 34) disposed about the inner shaft (Fig. 1), the deployment sheath (34) being designed to shift between a delivery configuration where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration where the deployment sheath is proximally shifted relative to the stent receiving region (Fig. 2); and a reconstraining member (membrane 40) having a first end that may be secured to an outer surface of the deployment sheath (Figs. 1-2), similar to that of Bigus, or alternatively, may be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath (Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstraining member of Bigus to be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath as taught by Gunderson. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a fixed securement between the reconstraining member and the deployment sheath at a distal end thereof.
Regarding claim 2, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the free terminal end (46) of the reconstraining member (42) extends distally beyond the distal end of the deployment sheath (48) when the deployment sheath is in the deployment configuration (Fig. 4).
Regarding claim 3, Bigus modified discloses the invention as claimed, and Bigus further discloses a stent (stent 36; [0022]) disposed along the stent receiving region (Figs. 1-4).
Regarding claim 5, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the stent (36) is a self-expanding stent (self-expandable stent; [0022]).
Regarding claim 6, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the stent includes a coating (as the stent may be coated with a drug/polymer/or active substance; [0028]).
Regarding claims 8-9, Bigus modified fails to disclose an outer sheath disposed along an outer surface of the deployment sheath, wherein the outer sheath has a distal end that is positioned proximally of the distal end of the deployment sheath.
However, Gunderson teaches an outer sheath (outer member 32; Fig. 1) disposed along an outer surface of the deployment sheath (34), wherein the outer sheath (32) has a distal end (distal portion of 32; Fig. 1) that is positioned proximally of the distal end (distal portion of 34) of the deployment sheath (Fig. 1; [0025]). The outer sheath (32) provides a barrier between the deployment sheath (34) and the body lumen walls (Fig. 2), which can reduce the friction of pull-back and lessen potential damage to the body lumen walls ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent delivery system of modified Bigus to include the outer sheath taught by Gunderson in order to reduce the friction of pull-back and lessen potential damage to the vessel walls.
Regarding claim 10, modified Bigus discloses wherein the reconstraining member (42) includes a fold (as modified 42 folds back on itself at the distal end of the deployment sheath towards the proximal end of the stent; Figs. 1-2 of Bigus) when the deployment sheath is in the delivery configuration (Fig. 1).
Regarding claim 11, Bigus discloses a stent delivery system (system 10), comprising: an inner shaft (elongated shaft 24) having a stent receiving region (portion of 24 in which interventional device 36 resides; Fig. 1); a deployment sheath (tubular member 48) disposed about the inner shaft (Fig. 1), the deployment sheath being designed to shift between a delivery configuration (Fig. 1) where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration (Figs. 3, 4) where the deployment sheath is proximally shifted relative to the stent receiving region (Fig. 4); and a reconstraining member (retention member 42) having a first end secured to a surface of the deployment sheath (at proximal portion of the retention member 44; Figs. 1-4) and a free terminal end (end 46; as the proximal end 46 is free floating i.e. not permanently bonded to any structure; [0025]); wherein the first end (at 44) is disposed distally of the free terminal end (46) when the deployment sheath (48) is in the delivery configuration (Fig. 1); wherein the free terminal end (46) is disposed distally of the first end (at 44) when the deployment sheath (48) is in the deployment configuration (Fig. 4); wherein the reconstraining member (42) is configured to allow a stent (stent 36) to expand while the deployment sheath is shifted toward the deployment configuration (as the outer sheath 48 is shifted proximally, the retention member/inner sheath 42 is also shifted proximally allowing the stent to expand; Fig. 2; the proximal retraction of the inner sheath 42 results in a peeling motion away from the self expandable stent 36, allowing the stent to gradually expand to its unconstrained diameter, this tapering transition results in a more gentle deployment of the stent 36; [0026]; [0029]).
Bigus fails to disclose wherein the first end is secured to an inner surface of the deployment sheath.
However, Gunderson teaches a stent delivery system (Fig. 1) comprising an inner shaft (inner member 36) having a stent receiving region (portion of 36 which holds stent 38; Fig. 1); a deployment sheath (middle member 34) disposed about the inner shaft (Fig. 1), the deployment sheath (34) being designed to shift between a delivery configuration where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration where the deployment sheath is proximally shifted relative to the stent receiving region (Fig. 2); and a reconstraining member (membrane 40) having a first end that may be secured to an outer surface of the deployment sheath (Figs. 1-2), similar to that of Bigus, or alternatively, may be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath (Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstraining member of Bigus to be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath as taught by Gunderson. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a fixed securement between the reconstraining member and the deployment sheath at a distal end thereof.
Regarding claim 12, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the free terminal end (46) is disposed distally beyond the distal end of the deployment sheath (48) when the deployment sheath is in the deployment configuration (Fig. 4).
Regarding claim 13, Bigus modified discloses the invention as claimed, and Bigus further discloses a stent (stent 36) disposed along the stent receiving region (Figs. 1-2), and wherein the free terminal end (46) is releasably coupled to the stent when the deployment sheath is in the delivery configuration (Fig. 4; [0027]-[0028]).
Regarding claims 15-16, Bigus modified fails to disclose an outer sheath disposed along an outer surface of the deployment sheath, wherein the outer sheath has a distal end that is positioned proximally of the distal end of the deployment sheath.
However, Gunderson teaches an outer sheath (outer member 32; Fig. 1) disposed along an outer surface of the deployment sheath (34), wherein the outer sheath (32) has a distal end (distal portion of 32; Fig. 1) that is positioned proximally of the distal end (distal portion of 34) of the deployment sheath (Fig. 1; [0025]). The outer sheath (32) provides a barrier between the deployment sheath (34) and the body lumen walls (Fig. 2), which can reduce the friction of pull-back and lessen potential damage to the body lumen walls ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent delivery system of modified Bigus to include the outer sheath taught by Gunderson in order to reduce the friction of pull-back and lessen potential damage to the vessel walls.
Regarding claim 17, modified Bigus discloses wherein the reconstraining member (42) includes a fold (as modified 42 folds back on itself at the distal end of the deployment sheath towards the proximal end of the stent; Figs. 1-2 of Bigus) when the deployment sheath is in the delivery configuration (Fig. 1).
Regarding claim 18, Bigus discloses a stent delivery system (system 10), comprising: an inner shaft (elongated shaft 24) having a stent receiving region (portion of 24 in which interventional device 36 resides; Fig. 1); a deployment sheath (tubular member 48) disposed about the inner shaft (Fig. 1), the deployment sheath being designed to shift between a delivery configuration (Fig. 1) where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration (Figs. 3, 4) where the deployment sheath is proximally retracted relative to the stent receiving region (Fig. 4); and a reconstraining member (retention member 42) having a first end (at proximal portion of the retention member 44; Figs. 1-4) and a free terminal end (end 46), the first end (at 44) being secured to a surface of the deployment sheath (Fig. 1), the free terminal end (46) being free from fixed attachment to the inner shaft (as the proximal end 46 is free floating i.e. not permanently bonded to any structure; [0025]); the reconstraining member (42) is configured to allow a stent (stent 36) to expand while the deployment sheath is shifted toward the deployment configuration (as the outer sheath 48 is shifted proximally, the retention member/inner sheath 42 is also shifted proximally allowing the stent to expand; Fig. 2; the proximal retraction of the inner sheath 42 results in a peeling motion away from the self expandable stent 36, allowing the stent to gradually expand to its unconstrained diameter, this tapering transition results in a more gentle deployment of the stent 36; [0026]; [0029]).
Bigus fails to disclose wherein the first end is secured to an inner surface of the deployment sheath.
However, Gunderson teaches a stent delivery system (Fig. 1) comprising an inner shaft (inner member 36) having a stent receiving region (portion of 36 which holds stent 38; Fig. 1); a deployment sheath (middle member 34) disposed about the inner shaft (Fig. 1), the deployment sheath (34) being designed to shift between a delivery configuration where the deployment sheath overlies the stent receiving region (Fig. 1) and a deployment configuration where the deployment sheath is proximally shifted relative to the stent receiving region (Fig. 2); and a reconstraining member (membrane 40) having a first end that may be secured to an outer surface of the deployment sheath (Figs. 1-2), similar to that of Bigus, or alternatively, may be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath (Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstraining member of Bigus to be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath as taught by Gunderson. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of a fixed securement between the reconstraining member and the deployment sheath at a distal end thereof.
Regarding claim 19, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the first end (at 44) is disposed distally of the free terminal end (46) when the deployment sheath (48) is in the delivery configuration (Fig. 1).
Regarding claim 20, Bigus modified discloses the invention as claimed, and Bigus further discloses wherein the free terminal end (46) is disposed distally beyond the distal end of the deployment sheath (48) when the deployment sheath is in the deployment configuration (Fig. 4).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus et al. (US 2003/0004561 A1) in view of Gunderson (US 2007/0208350 A1), as applied to claim 3 above, and further in view of Gunderson (US 2006/0030923 A1).
Regarding claim 4, modified Bigus fails to disclose wherein the stent is a laser cut metallic stent. 
However, Gunderson ‘923 teaches a metallic self-expanding stent (30) (as the stent may be constructed from nitinol and/or stainless steel; [0028]). The claimed phrase “wherein the stent is a laser cut metallic stent” is being treated as a product by process limitation; that is the process of making the stent via laser cutting. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Because Gunderson discloses a metallic stent, the structure of the claimed product is the same; thus, the claimed limitation has been met by Gunderson.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-expanding stent of modified Bigus to be metallic as taught by Gunderson ‘923, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus et al. (US 2003/0004561 A1) in view of Gunderson (US 2007/0208350 A1), as applied to claims 1 and 11 above, and further in view of Yacoby et al. (US 2007/0016280 A1).
Regarding claims 7 and 14, modified Bigus fails to disclose wherein the reconstraining member includes a biodegradable material.
However, Yacoby teaches a delivery system for a self-expandable prosthesis (24; abstract) with an inner catheter shaft (12; Fig. 1A) and a flexible retaining member (sheath 26; figs. 1-5) configured to constrain the self-expandable prosthesis until removed ([0037]). The retaining member (sheath 26) may comprise a biodegradable material and/or be coated with a therapeutic agent comprising a biodegradable material ([0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconstraining member of modified Bigus to include a therapeutic agent comprising a biodegradable material as taught by Yacoby in order to promote healing of a vessel during delivery of the prosthesis to the desired treatment area.

Response to Arguments
The previous objection to claims 12, 16 and 18 due to minor informalities has been withdrawn in light of applicant’s amendments made 6/29/2022.
Applicant's arguments filed 6/29/2022 with respect to the 35 U.S.C. 103 rejection over claims 1-3, 5-6, 8-13 and 15-20 in view of Bigus and Gunderson have been fully considered but they are not persuasive. Applicants arguments over the combination of Bigus in view of Gunderson teaching the reconstraining member of Bigus to be secured to an inner surface of the deployment sheath adjacent to a distal end of the deployment sheath have been considered but they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Therefore, the argument has not been found persuasive.
With respect to Bigus, applicant argues that the retention member 44 constrains the self-expandable stent 36; therefore, does not allow the stent to expand as claimed. However, the retention member 44 is configured to constrain the stent 36 to “prevent expansion prior to delivery to the treatment site”, not during delivery when the deployment sheath is shifted toward the deployment configuration as claimed. When the deployment sheath 48 is shifted proximally toward the deployment configuration, the inner sheath 42 of the retention member is also shifted proximally to allow the stent 36 to expand. “As the outer sheath 48 is pulled back, the inner sheath 42 lags slightly behind the outer sheath. This results in a portion of the thin flexible layer 42 being folded over itself at the distal end 46, whereby a gradual transition is provided between the constrained and unconstrained diameters of the stent 36. The unconstrained portion of the self-expanding stent 36 expands in the inside wall 22 of the treatment site 14 and stabilizes the stent 36 during continued deployment. This tapering transition results in a more gentle deployment of the stent 36, and a reduction in the stent 36 jumping” ([0026]). While Fig. 2 of Bigus is generally drawn as a stepped diameter of the stent during the transitioning, it is understood that the gradual tapering transition of the expansion of the stent disclosed by Bigus would actually look more similar to what is shown in Fig. 2 of Gunderson, where the self-expanding stent 36 of Bigus slowly expands in a tapered manner as the inner sheath 42 is withdrawn proximally. Thus, the inner sheath 42 of Bigus is configured to allow the stent 36 to self-expand while the deployment sheath 48 is shifted proximally toward to deployment configuration which in turn shifts the inner sheath 42 proximally to gradually release the stent in a tapering transition. Therefore, the arguments over Bigus in view of Gunderson have not been found persuasive
The rejections to claims 4, 7 and 14 are maintained for the reasons discussed above with respect to Bigus and Gunderson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771